IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. PD-0039-19



                         JOHN CHRISTOPHER FOSTER, Appellant

                                                  v.

                                    THE STATE OF TEXAS

               ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                     FROM THE THIRD COURT OF APPEALS
                               TRAVIS COUNTY

       Per curiam.
                                           OPINION

       The State filed a petition for discretionary review, which we granted, asking us to

decide (1) whether a defendant is entitled to a self-defense jury instruction when he

admits to committing only a lesser-included offense, and (2) whether an appellate court

must consider inculpatory evidence and the defense’s trial theory when assessing harm.1


       1
           The two grounds for review state,

       (1)       Is a defendant entitled to a jury instruction on self-defense when he
                 testifies that he did not commit the charged offense and, at most, he admits
                 to committing a separate lesser-included offense?
                                                                                           Foster–2

Having considered the parties’ briefs, oral submission argument, and the record, however,

we conclude that our decision to grant review was improvident. We therefore dismiss the

State’s petition for discretionary review as improvidently granted.




Delivered: December 11, 2019
Do Not Publish




       (2)    Does an appellate court correctly apply the standard of review for harm
              when it fails to consider significant evidence of guilt and the defensive
              theory put forth at trial, which was that the defendant did not commit the
              charged offense, not that he committed it in self-defense?